UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X

UNITED STATES OF AMERICA                               :

             -v-                                    :            ORDER

KAVEH AFRASIABI,                                   :       21 CR. 046 (ERK)

                        Defendant.                 :

----------------------------------------------------X
         IT IS HEREBY ORDERED, based on the conference held on May 4, 2021:

        1.         On January 22, 2021, Magistrate Judge Jennifer C. Boal of the United

                   States District Court for the District of Massachusetts, entered an

                   Order releasing the defendant on conditions. See United States v.

                   Afrasiabi, No. 21-mj-07006-JCB, ECF No. 10 (D. Mass. January 22,

                   2021), summarized as follows: a $250,000 unsecured appearance bond

                   signed by the defendant; a $150,000 unsecured appearance bond

                   signed by Mohsen Afrasiabi (ECF No. 16); a $150,000 unsecured

                   appearance bond signed by Shekouh Afrasiabi (ECF No. 17); a $25,000

                   unsecured appearance bond signed by Sabrina Quiroga (ECF No. 18);

                   and a $10,000 cash security posted by the defendant. The Order

                   further directed the defendant to comply with all statutory conditions

                   of release and imposed additional conditions of release, including that

                   the defendant: shall report to U.S. Probation and Pretrial Services as

                   directed; shall not apply for new travel documents; travel limited to the

                   District of Massachusetts, the Eastern and Southern Districts of New
           York, and intermediate points required for travel for court; shall avoid

           contact directly or indirectly with any person who is or may be a

           witness in the investigation or prosecution, including any known

           current or former members of the Iranian government unless in the

           presence of counsel; and that the defendant shall participate in the

           home detention program and submit to location monitoring as directed

           by Pretrial Services.

     2.    On February 10, 2021, those conditions were modified solely as to the

           home detention condition, to permit Dr. Afrasiabi to go to libraries and

           bookstores throughout the Boston Metropolitan area; to go to the gym

           or take a walk for exercise every other day; and such other activities as

           U.S. Probation and Pretrial deems appropriate, with prior notice from

           Dr. Afrasiabi to U.S. Probation and Pretrial.

     3.    The Court now further modifies the conditions of Dr. Afrasiabi’s

           release: the home detention condition is removed, and Dr. Afrasiabi is

           to be placed on a daily curfew of 8 PM to 8 AM with location

           monitoring by GPS.

     4.    All other conditions of release imposed in the District of Massachusetts

           remain in effect without modification.

                                                    SO ORDERED.

                                                    Edward R. Korman
Brooklyn, New York                                  Edward R. Korman
May 4, 2021                                         United States District Judge
